Citation Nr: 0918712	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  08-33 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased disability rating for sacroiliac 
strain with acute sciatica, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran served on active duty from January 1944 to March 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  In that decision the RO granted an 
increase in the disability rating from 10 to 40 percent for 
sacroiliac strain with acute sciatica.  The Veteran perfected 
an appeal as to the 40 percent rating assigned.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The veteran's sacroiliac strain with acute sciatica, is not 
manifested by unfavorable ankylosis of the thoracolumbar 
spine; the Veteran does not have incapacitating episodes 
having a total duration of 6 weeks during the past 12 months 
due to the disability; and there are no chronic neurological 
pathologies such as bowel or bladder impairment due to the 
service-connected disability. 


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 40 
percent for sacroiliac strain with acute sciatica have not 
been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5237-5243 
(2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

Despite the fact that notification to the veteran may not 
have met all of the requirements of the VCAA and related case 
law, including Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the Board finds that the matter decided below may be 
addressed at this time, without further remand, because any 
errors in notice are not prejudicial, and because the veteran 
has been provided all the information necessary to allow a 
reasonable person to substantiate the claim.  

VA notified the veteran of the information and evidence 
needed to substantiate and complete a claim by way of a 
January 2007 letter, as well as in the statement of the case 
and a supplemental statement of the case in October 2008.  
These documents provided notice of what part of that evidence 
is to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  The statement of the case informed 
the veteran of the specific rating criteria which would 
provide a basis for increased ratings regarding his service-
connected disorders on appeal.  

The RO has provided adequate notice of how effective dates 
are assigned.  The claim was subsequently readjudicated most 
recently in the October 2008 supplemental statement of the 
case.  While the appellant may not have received full notice 
prior to the initial decision, after pertinent notice was 
provided the claimant was afforded a meaningful opportunity 
to participate in the adjudication of the claims.

The claimant was provided the opportunity to present 
pertinent evidence.  The record contains records of medical 
treatment received for spine conditions and the reports of 
examinations, including VA examinations as recently as 
February 2007.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.

VA has fulfilled its duty to assist the claimant by obtaining 
identified and available evidence needed to substantiate the 
claim, and, as warranted by law, by affording VA examinations 
as discussed below.  There is no indication that any 
additional evidence remains outstanding.
 
Finally, in his VA Form 9 the Veteran expressed concern that 
recent medical records he submitted in October 2008 may not 
have been considered by the RO in formulating its recent 
supplemental statement of the case of October 2008.  Review 
of the matter, however, shows that the RO was cognizant of 
the submitted records and did consider those records in the 
supplemental statement of the case.  It was those records 
which triggered the publication of that supplemental 
statement of the case.




II.  Legal Criteria for Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Proper 
evaluation of service-connected disabilities requires review 
of the entire medical history regarding the disability.  38 
C.F.R. §§ 4.1, 4.2 (2008).  

If there is a question that arises as to which evaluation to 
apply, the higher evaluation is for application if the 
disability more closely approximates the criteria for that 
rating; otherwise, the lower rating is for assignment.  38 
C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2008).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required. Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion. 
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2008); DeLuca v. Brown, 8 
Vet. App. 202 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

A claimant may, however, experience multiple distinct degrees 
of disability that may result in VA's assignment of different 
levels of compensation during the period beginning from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Thus in deciding the claim below, the Board has 
considered whether different ratings may be warranted for 
different time periods based on the evidence of record.  
  
The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2008); see also Esteban v. Brown, 6 Vet. App. 
259, 261 (1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2008); Fanning v. Brown, 4 Vet. App. 225 
(1993).   With respect to disability of the sacroiliac joint 
region, the lumbosacral and sacroiliac joints should be 
considered as one anatomical segment for rating purposes.  
38 C.F.R. § 4.66 (2008). 

The RO defined the veteran's service-connected spine 
disability as sacroiliac strain with acute sciatica.  The RO 
has evaluated the appealed disability rating under rating 
criteria for evaluating the musculoskeletal system found at 
38 C.F.R. § 4.71a (2008).  Specifically, under 38 C.F.R. 
§ 4.71a, the RO assigned the service-connected sacroiliac 
strain with acute sciatica a hyphenated diagnostic code of 
5242-5236.  The hyphenated diagnostic code in this case 
indicates that the service-connected disability is considered 
degenerative arthritis of the spine (5242), associated with a 
residual condition of sacroiliac injury and weakness (5236).  

38 C.F.R. § 4.66 states that the common cause of disability 
in the sacroiliac joint region is arthritis, which is to be 
identified in the usual manner.  38 C.F.R. § 4.66.  Review of 
the claims file medical evidence shows that the Veteran's 
sacroiliac disability has been diagnosed to include 
arthritis, as reflected in the reports of VA examinations in 
June 1963 and recently in February 2007.  

38 C.F.R. § 4.71a, Diagnostic Code 5010 provides that 
arthritis due to trauma that is substantiated by X-ray 
findings is to be rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 provides that degenerative 
arthritis that is established by X-ray findings will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved. 

Under VA's Rating Schedule, disabilities of the spine are to 
be evaluated under the General Rating Formula for Diseases 
and Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.  38 C.F.R. § 
4.71a, The Spine, General Rating Formula for Diseases and 
Injuries of the Spine, Note (6) (2008).  

Under the General Rating Formula for Diseases and Injuries of 
the Spine: 

A 40 percent rating is warranted if the medical evidence 
shows unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine to 
30 degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine; 

A 50 percent rating is warranted if there is unfavorable 
ankylosis of the entire thoracolumbar spine; 

A 100 percent rating is warranted if there is 
unfavorable ankylosis of the entire spine. These ratings 
are warranted if the above-mentioned manifestations are 
present, with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of 
the spine affected by residuals of injury or disease.

38 C.F.R. § 4.71a, The Spine, General Rating Formula for 
Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 
5243 (2008).

As noted above, with respect to disability in the sacroiliac 
joint, the lumbosacral and sacroiliac joints should be 
considered as one anatomical segment for rating purposes.  
38 C.F.R. § 4.66 (2008).  There should be careful 
consideration of lumbosacral sprain, and of the various 
symptoms of pain and paralysis attributable to disease 
affecting the lumbar vertebrae and the intervertebral disc.  
Id.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees; extension is zero 
to 30 degrees; left and right lateral flexion are zero to 30 
degrees; and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The combined 
normal range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
the spinal motion provided in this note are the maximum that 
can be used for calculation of the combined range of motion.  
38 C.F.R. § 4.71a, The Spine, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2) (See also Plate 
V) (2008).

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes:

A 40 percent evaluation is assigned if the disability 
results in incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and

A 60 percent evaluation (maximum assignable under this 
set of criteria) is assigned if the disability results 
in incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  
 
38 C.F.R. § 4.71a, The Spine, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Diagnostic Codes 5235 to 5243 (2008).

For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4,71a, The Spine, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episode, 
Note (1) (2008).

If intervertebral disc syndrome is presented in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of incapacitating episodes, or under the General Rating 
Formula for Diseases and Injuries of the Spine, whichever 
method results in a higher evaluation for that segment.  
38 C.F.R. § 4,71a, The Spine, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episode, 
Note (2) (2008).

Any associated objective neurologic abnormalities, including, 
but not limited to bowel or bladder impairment are evaluated 
separately under an appropriate diagnostic code.  38 C.F.R. § 
4.71a, The Spine, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1) (2008).  

III.  Factual Background

The claims file contains service treatment records, private 
and VA treatment records, and reports of VA examinations, 
dated since the 1940s.  The evidence material to the October 
2006 claim on appeal includes private and VA treatment 
records dated from 2005 to September 2008, and the report of 
a February 2007 VA examination.  

The February 2007 VA examination report shows that the 
Veteran reported complaints including that since the 1980s he 
had had problems getting up to walk, and he used a brace but 
not every day.  He reported that the pain had slowly become 
worse over time, and that he started using a cane in 2004 or 
2005.  He reported having constant pain in the low back, 
which was a dull ache and sometimes a sharp pain.  The 
severity of the pain ranged from 4 to 5 on a scale of 10.  He 
reported that he exercises and takes Tylenol for the pain.  

He reported that the pain was aggravated by bending over.  
There was no radiation, and sometimes the pain was a little 
higher.  He reported having flare-ups of symptoms once a 
week, lasting all day and of a severity of 8 to 9.  These are 
precipitated by the same causes of the baseline pain, such as 
getting out of bed, and putting on shoes.  These are 
alleviated by bed rest.  During flare-ups he is unable to 
perform activities.  The Veteran reported having weakness in 
his legs during flare-ups of the symptoms.

The Veteran reported that he was able to walk a few hundred 
feet before he would begin to have concerns that he may fall, 
and then he would hold onto something to steady his balance.  
The Veteran reported that he did slip and fall in 2003.  He 
denied having had any other trauma.  He reported having two 
back surgeries in the 1970s and 1980s, and none since.   

The Veteran reported that he had mobility problems getting in 
and out of cars, and that he had problems tying his shoes and 
getting dressed.  He had been retired from an occupation in 
electronics since age 65.  He no longer drives or has 
recreational activities.  

On examination, the examiner found that the Veteran 
manifested a S1 forward stance, with a slow antalgic, 
careful, and deliberate gait.  He walked with a cane, holding 
onto railing for support.  There was S1 kyphosis curvature of 
the spine.

On range of motion study, the examination report records the 
following findings regarding the thoracolumbar spine in 
standing position:  Forward flexion of zero to 30 degrees; 
extension of zero to 10 degrees; left lateral and right 
lateral flexion both of zero to 10 degrees; left lateral and 
right lateral rotation, both from zero to 10 degrees.  The 
range of motion for all movements was with pain.

The examiner estimated that range of motion was limited by 
pain, fatigue, weakness, or lack of endurance following 
repetitive use or during flare-ups.  Pain was the most 
prominent feature of motion, evidenced by facial grimace and 
guarding.  There was no evidence of muscle spasm or 
tenderness.  The Veteran had S1 kyphosis, but he was not 
limited in line of vision, restricted opening of the mouth, 
or effect on breathing.

On neurological examination, sensory examination was grossly 
intact.  Motor examination showed a strength of 4/5 
bilaterally in the lower extremities.  No atrophy was 
appreciated.  The examiner was unable to elicit reflexes 
bilaterally for patellar deep tendon reflexes.  The Veteran 
showed a positive Lasegue's sign at 20 degrees, bilaterally.

On examination for intervertebral disc syndrome, symptoms 
were suggestive of sciatic nerve involvement.  The Veteran 
reported that in the last 12 months, he had had four days a 
month of a self prescribed incapacitating episodes.  X-ray 
examination of the lumbosacral spine concluded with an 
impression of severe degenerative disease.  

The overall examination diagnosis included that the Veteran 
was service connected for sacroiliac injury and weakness with 
subjective report of worsening pain over the years, requiring 
two surgeries.  The examiner found objective evidence of 
severe degenerative lumbar spine changes and severe 
functional impairment at least as likely as not 
multifactorial to include original service connected injury, 
advanced aging, compression fracture of L2, and scoliosis.  
There were incisional surgical scars for spinal surgery for 
chronic low back pain; with no functional limitations 
secondary to the scars.

Records of VA and private treatment during the relevant 
period through to 2008 do not show evidence of any service-
connected symptomatology varying significantly from that 
contained in the February 2007 VA examination report.  

The treatment records show that the Veteran was undergoing 
physical therapy at a VA outpatient facility in September 
2005; and that VA radiological examination of the spine in 
February 2007 concluded with an impression of severe 
degenerative disease, with findings including that the 
sacroiliac joints were unremarkable.  

A September 2008 private examination report records findings 
regarding the Veteran's degenerative left hip.  

A September 2008 VA neurosurgery consultation note shows that 
the Veteran reported having significant leg pain with 
ambulation, with shooting pains after prolonged walking.  The 
Veteran reported having had a history of bladder dysfunction 
that was related to a previous bladder cancer, but he denied 
having any new bowel/bladder dysfunction.  Examination 
revealed that the Veteran was oriented as to person, place 
and time; able to follow commands in moving all extremities; 
had 5/5 strength throughout; had sensation intact to light 
touch; had 1+ deep tendon reflexes throughout and 
symmetrical; and had a wide-based gait.  

Lumbar MRI examination concluded with findings including that 
virtually all intervertebral discs were desiccated; and with 
reduction of the disc height with partial ankylosis seen at 
L4-L5 level.  There was disk bulge at the following levels: 
L1-L2, L2-L3, L3-L4, all causing severe spinal stenosis, and 
narrowing of neural foramina.  There was no significant 
stenosis demonstrated at the L4-L5 level.  At the L5-S1 
level, the central posterior disc protrusion was seen 
indenting the ventral surface of the sac.  Bilateral facet 
arthropathic changes were seen causing narrowing of both 
neural foramina.  The MRI examination concluded with an 
impression of multilevel degenerative disease with consequent 
spinal stenosis as well as neural foramen narrowing.  

The September 2008 VA neurosurgery consultation note 
concluded with an assessment of severe central canal stenosis 
(most significantly at L2-3 and L3-4 levels), and history 
consistent with neurogenic claudication.  

IV.  Analysis

The veteran's service-connected sacroiliac strain with acute 
sciatica, is currently rated at a 40 percent level, under the 
diagnostic criteria of 38 C.F.R. § 4.71a, Diagnostic Code 
5242-5236, reflecting degenerative arthritis of the spine 
(5242), associated with a residual condition of sacroiliac 
injury and weakness (5236). 

Under that code, pursuant to the General Rating Formula for 
Diseases and Injuries of the Spine, to warrant the next 
higher assignable rating of 50 percent, the medical evidence 
must show that there is unfavorable ankylosis of the entire 
thoracolumbar spine.  As discussed above, this is not shown.  
At most, as reflected in the most recent VA treatment report, 
the Veteran only has partial ankylosis at the L4-L5 level of 
his lumbar spine.  Therefore, an increase under this criteria 
is not warranted.  38 C.F.R. § 4.71a, The Spine, General 
Rating Formula for Diseases and Injuries of the Spine, 
Diagnostic Codes 5235 to 5243 (2008).

The Veteran's service connected sacroiliac strain with acute 
sciatica may alternatively be evaluated pursuant to the 
criteria under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episode.  Under that 
formula, the next higher rating of 60 percent is assigned if 
the disability results in  incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.   38 C.F.R. § 4.71a, The Spine, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Diagnostic Codes 5235 to 5243 (2008).

The evidence as discussed above does not show that the 
Veteran's sacroiliac strain with acute sciatica disability 
meets this criteria.  At most, even the Veteran's own report 
falls short of the required extent of incapacitating episodes 
over the previous twelve months.  He reported at the February 
2007 VA examination that he had had a four day period of 
self-reported incapacitation over the previous twelve 
months-far short of the requirement needed to substantiate 
an increase in rating over the currently assigned 40 percent.  
Therefore, an increase under this set of criteria is not 
warranted.  

As reflected in the recent VA neurosurgery consultation 
report of September 2008, and the medical evidence overall, 
the Veteran's sacroiliac strain with acute sciatica is not 
shown to manifest any associated objective neurologic 
abnormalities, such as bowel or bladder impairment, which if 
present, could be evaluated separately under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, The Spine, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(1) (2008).  

There are no separately diagnosed neurologic abnormalities 
shown to be caused by or part of the service-connected 
sacroiliac strain with acute sciatica.  While there is 
evidence of intervertebral disc syndrome symptoms suggestive 
of sciatic nerve involvement, these symptoms are already 
considered pursuant to relevant criteria for evaluation under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episode.  38 C.F.R. § 4.71a (2008).
 
In summary, the Board does not find, that a higher rating is 
warranted for the sacroiliac strain with acute sciatica, 
under any relevant diagnostic criteria.  

Also, there is no medical and/or factual basis upon which to 
conclude that there is functional loss due to pain associated 
with the sacroiliac strain with acute sciatica that is 
sufficient to warrant any additional rating for the service-
connected disability.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 
supra.  

While the VA examiner in February 2007 estimated that the 
range of motion was limited by pain, fatigue, weakness, or 
lack of endurance following repetitive use or during flare-
ups, there is no competent evidence that, in consideration of 
these DeLuca factors, the service-connected sacroiliac 
disability comes in any way close to approximating the 
criteria requisite for the next higher rating.  There is no 
evidence in any respect that would suggest that the 
disability, after consideration of DeLuca, is productive of 
either: unfavorable ankylosis of the entire thoracolumbar 
spine; or incapacitating episodes coming close to approaching 
a duration of at least six weeks in the previous twelve 
months, at any time.

Additionally, the veteran cannot be rated separately under 
Diagnostic Code 5243 for rating intervertebral disc syndrome 
and under Diagnostic Code 5242 (degenerative arthritis of the 
spine) for rating limitation of motion of the spine.  These 
two sets of codes each contemplate limitation of motion, and 
therefore a separate rating under both is not allowed as it 
would amount to impermissible "pyramiding" of compensation.  
See 38 C.F.R. §§ 4.14, 4.71; VAOPGCPREC 36-97; see also 
Esteban v. Brown, 6 Vet. App. 259 (1994).
 
Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an increase in evaluation for the sacroiliac strain with 
acute sciatica.  Given the nature of the veteran's service-
connected spine disability as described above, the Board 
finds that there is no basis under any of the relevant 
diagnostic codes for awarding an evaluation higher than the 
40 percent rating already in effect.  Should the veteran's 
disability picture change in the future, he may be assigned a 
higher evaluation.  See 38 C.F.R. § 4.1 (2008).  At present, 
however, there is no basis for a higher evaluation.

Because the Board finds that the preponderance of the 
evidence establishes that the veteran's service-connected 
spine disability does not meet the criteria for a rating 
greater than that currently assigned, a higher rating is not 
warranted, and the reasonable doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

The Board has based its decision in this case upon the 
applicable provisions of VA's Schedule for Rating 
Disabilities.  Although the evidence shows significant 
limitation of motion of the lumbosacral spine due to the 
service-connected disability, there is no evidence that the 
nature and severity of these symptoms are beyond what is 
contemplated by the applicable criteria.  

The veteran has submitted no evidence showing that his 
service-connected spine disability has markedly interfered 
with his employment status beyond that interference 
contemplated by the assigned evaluation; and there is also no 
indication that the disorder has necessitated frequent 
periods of hospitalization.  Based on the foregoing, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
 



ORDER

Entitlement to a schedular rating in excess of 40 percent for 
sacroiliac strain with acute sciatica, is denied.  




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


